Citation Nr: 1116478	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and borderline personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD and bipolar disorder).  

In August 2008, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In November 2009, the Board reopened the Veteran's service connection claim and remanded it for additional development.

As a final introductory matter, the Board  that the Veteran's claim was initially characterized as separate issues of service connection for PTSD and bipolar disorder.  However, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims held that claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, in this case, the record reflects that the Veteran has been treated for multiple psychiatric disorders, including PTSD, depression, bipolar disorder, and borderline personality disorder.  Accordingly, the Board has recharacterized the issue.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to her active service.

2.  The competent evidence of record does not show that an acquired psychiatric disorder was incurred in or aggravated by one or more reported in-service personal assault stressors or is otherwise related to any aspect of the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, manic depression, major depressive disorder, adjustment disorder with anxious mood, bipolar disorder, and borderline personality disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board observes that, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2010).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2010).

Here, the Board recognizes that, prior to the initial RO rating decision, the Veteran was not notified of the alternative forms of evidence she could submit to corroborate her account of in-service personal assault stressors, including evidence of post-assault behavior changes.  However, she subsequently received adequate notification in accordance with the Board's November 2009 remand.  The Veteran's psychiatric claim was then readjudicated in February 2011 supplemental statement of the case.  The Board observes that the provision of adequate notice followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the Board finds that any deficiency in the notice to the Veteran, or the timing of the notice, constitutes harmless error, and she is not prejudiced by the Board's consideration of her claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

The Veteran, in written statements and testimony before the Board, attributes her current psychiatric problems to personal assault and hostile work stressors that she encountered in the Navy.  Specifically, she contends that, in her first duty station in Hawaii, her immediate supervisor, a Second Class Petty Officer, placed his hand on her thigh and attempted to force her into a sexual relationship.  Because she denied her supervisor's advances, the Veteran now maintains, he gave her more difficult jobs.  Additionally, the Veteran contends that she reported her supervisor's behavior to her Lieutenant and Senior Chief, but that no action was taken on her behalf.  

The Veteran also alleges that she encountered sexual harassment at her second duty station, where, on her first day of work, she was informed by her section leader that she was unwelcome because she was a woman.  She further contends that, during her time at that duty station, her male colleagues joked about her body and made sexual innuendos in her presence.  Additionally, the Veteran asserts that she tried to report the abuse she encountered and even "cussed out" her commanding officer at one point in anger.  However, she claims that, as at her prior duty station, her complaints went unheeded.    

As a result of the aforementioned in-service stressors, the Veteran maintains, she began to experience mood swings and lose trust in others.  Moreover, she contends that, after leaving the Navy, her psychiatric problems persisted, culminating in her diagnoses of and treatment for bipolar disorder and PTSD.

The Veteran's account of the onset of her psychiatric problems has been supported by her mother, who testified at the August 2008 Board hearing that the Veteran became "a completely different person" after her period of military service.  Specifically, the Veteran's mother testified that her daughter developed anger, depression, and self-isolating tendencies, and that she lost the ability to trust anyone, even her own relatives.  The Veteran's mother also testified that she and her husband currently supported the Veteran because her psychiatric problems rendered her incapable of holding a job.  However, the Veteran's mother did not indicate that she had personally witnessed any of the in-service harassment that the Veteran reportedly had endured or had heard any contemporaneous accounts of such abuse.  

In addition to her own mother's testimony, the Veteran has submitted a January 2010 written statement from her ex-husband's mother, attesting that the Veteran had repeatedly complained to her about the sexual harassment she had experienced in service.  Additionally, the ex-husband's mother noted that she had personally witnessed the Veteran's mood swings, depression, and suicidal tendencies, but added that those symptoms had only become apparent after she had left the military and given birth to her daughter.  The ex-husband's mother also conceded that she had not met the Veteran until early 1988, after she left the military, and, thus, lacked first-hand knowledge of her reported personal assault and hostile environment stressors.  

In accordance with the VA provisions governing sexual assault, the RO has obtained the Veteran's complete service personnel file.  38 C.F.R. § 3.304(f) (2010).  However, the Veteran's service personnel records do not corroborate her account of in-service stressors.  On the contrary, those records contain no mention of any incident of sexual harassment or other abuse.  Nor do they record any complaints with respect to the Veteran's supervisors or other disciplinary or personnel problems.

The record shows that the Veteran received treatment for psychiatric problems prior to her period of active service.  Specifically, on a September 1981 enlistment report, she indicated that in July 1978 she had sought psychiatric treatment and been diagnosed with situational depressive reaction and hysterical behavior.  The Veteran further noted that she had not received any counseling since 1978 and had no current symptoms of depression.  She was subsequently found to be mentally fit for service.  Nevertheless, because a history of situational depression was noted upon entry, the presumption of soundness does not attach with respect to that disorder and the pertinent question becomes whether it was permanently worsened in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Additionally, the Board will consider whether any other psychiatric disorder was caused or aggravated during the Veteran's period of active duty.

The Veteran's service medical records show that, on a July 1983 physical examination report, she recounted her history of depression.  Contemporaneous clinical testing was negative for any evidence of psychiatric pathology.  Two months later, the Veteran again sought psychiatric treatment.  At that time, she recounted a series of childhood power struggles with her possessive mother.  Nevertheless, the Veteran added that she and her mother had resolved their differences and now had a stable relationship.  Based on her reported history, the Veteran was diagnosed with situational depression, well resolved, and deemed fit to return to duty.

Subsequent service medical records dated in September 1986 show additional complaints of depression, which the Veteran now attributed to her estrangement from her husband and young child.  On mental status evaluation, she displayed an anxious mood, but denied any suicidal ideation.  Nor did she display any evidence of a thought disorder or other psychotic symptoms.  Additionally, her insight, judgment, and cognition were all found to be within normal limits.  Nevertheless, based on her reported symptoms and display of anxiety, the Veteran was assessed with marital problems and borderline personality traits.  She was subsequently recommended for an early transfer to a station near her home.  Thereafter, on her January 1987 discharge examination, the Veteran reported that she had been experiencing significant stress, accompanied by frequent headaches, loss of appetite, and weight loss.  However, she did not allege that any of her mental health problems were the result of sexual harassment by her supervisors or any other in-service stressor.  A contemporaneous clinical evaluation did not result in a diagnosis of any psychiatric disorder.

Post-service private and VA medical records show that the Veteran has undergone extensive inpatient and outpatient treatment for psychiatric symptoms, which have been alternately diagnosed as PTSD, manic depression, major depressive disorder, adjustment disorder with anxious mood, bipolar disorder, and borderline personality disorder.  Additionally, the Veteran's Social Security Administration (SSA) records show that she has been unemployed since 2000 and is currently receiving SSA disability compensation due to her mental health problems.  

Although the Veteran's post-service medical records are dated from 1997 to the present, those records show a history of prior mental health problems.  Specifically, a July 1999 hospital admission summary notes a 25 year history of intermittent depression.  

Significantly, a report of a May 2001 medical status evaluation shows an assessment of PTSD rendered by a private psychologist.  However, that private psychologist did not indicate whether his PTSD assessment was based on a review of the Veteran's pertinent medical history.  Nor did that psychologist indicate whether that assessment was predicated on the criteria in DSM-IV.  Moreover, while the Veteran's post-service medical records show isolated complaints of sexual harassment and abuse in the military, none of the Veteran's health care providers has rendered an objective opinion relating her current symptoms to those in-service stressors.  Furthermore, the Veteran herself has repeatedly attributed her current mental health problems to nonservice stressors when seeking treatment, including multiple divorces, loss of custody of her children, efforts to continue her education, job terminations, bankruptcy, and conflicts with her parents and male partners.  

Pursuant to the Board's November 2009 remand, the Veteran was afforded a February 2010 VA examination in which she complained of terrible mood swings that began in the military, although she acknowledged that she had not sought treatment at that time.  Additionally, the Veteran reported a preservice history of familial tension arising from her parents' strictness, which she characterized as borderline abusive.  The Veteran also acknowledged a post-service history of alternating mania and depression, with corresponding bouts of hypersexuality and diminished libido.  

In terms of her social and occupational history, the Veteran reported that she had been married three times and divorced twice, with her final marriage ending in annulment.  The Veteran further reported that she had lost custody of her four children and currently depended on her parents for support.  Additionally, Veteran stated that, after leaving the military, she had managed to return to school and complete her bachelor's degree.  However, she indicated that her psychiatric problems had prevented her from maintaining stable employment and that she was receiving SSA disability benefits.  The Veteran stated that she spent her time driving her mother to various appointments, watching television, and occasionally visiting friends.  She denied any history of drug or alcohol abuse.

On mental status examination, the Veteran exhibited mildly pressured speech, some circumstantiality and tangentiality of reasoning, and a vagueness for dates.  However, her thought processes and associations were deemed logical and tight and no confusion, impaired memory or judgment, or disorientation was detected.  Nor was there any evidence of current suicidal or homicidal ideation, hallucinations, delusions, or other psychotic tendencies.  

Based on the results of the examination and a review of the claims folder, the VA examiner diagnosed the Veteran with bipolar disorder, not otherwise specified, and assigned her a Global Assessment and Functioning (GAF) score of 42, indicating moderately severe to severe social and occupational impairment.  However, the examiner determined that the Veteran's bipolar disorder was not related to her reported in-service stressors or to any other aspect of her military service.  As a rationale for that opinion, the examiner noted that, while the Veteran had a preservice history of depression and had complained of being depressed in service, both her pre-enlistment and in-service symptoms appeared to be due to situational factors, specifically her conflicts with her parents and her subsequent separation from her husband and young child.  Moreover, the VA examiner observed that the Veteran's depression had resolved by the time of her discharge, as evidenced by the absence of any psychiatric diagnosis on her separation examination.  Furthermore, the VA examiner noted that the Veteran had displayed no signs of mania while on active duty and that her bipolar symptoms had not manifested until after she completed her degree program, several years after her discharge from active duty.  

Additionally, the VA examiner acknowledged the Veteran's history of treatment for PTSD, but opined that she did not currently meet the DSM-IV criteria for that disorder.  Nor did the VA examiner find any competent evidence of a nexus between the Veteran's current psychiatric symptoms and her reported in-service stressors.  On the contrary, the VA examiner determined that the Veteran's reports of in-service sexual harassment were not sufficiently detailed to support a DSM-IV diagnosis of PTSD and that her current objective psychiatric manifestations did not otherwise suggest that such a diagnosis was warranted.  

Next, the VA examiner noted that the Veteran previously had been assessed with borderline personality disorder.  However, the examiner emphasized that was not a clinical diagnosis under Axis I, but, rather, an Axis II developmental disorder, which "suggested an etiology prior to her time in the military."  However, the examiner did not provide a rationale for that opinion.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the February 2010 VA examiner, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that her current psychiatric symptoms are unrelated to her reported in-service stressors, or to any other aspect of her service, to be the most probative and persuasive medical opinion evidence of record.  That VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  

In contrast, the private psychologist's April 2001 assessment of PTSD was not supported by a rationale and, thus, is of limited probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the private psychologist does not appear to have had access to the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  The Board acknowledges that claims folder review is not a requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the private physician did not indicate that he was familiar with the Veteran's pertinent military history and appears to have based the PTSD assessment entirely on the Veteran's unsubstantiated statements at the time of the examination.  The examiner did not cite any evidence of changes in behavior during the Veteran's service to support that diagnosis.  A medical opinion premised upon an unsubstantiated account of a claimant is of negligible probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the Board observes that the April 2001 private psychologist did not indicate that his assessment of PTSD was predicated on the pertinent DSM-IV guidelines.  Accordingly, the Board considers that private psychologist's assessments to be of lesser probative value than the negative PTSD finding rendered by the February 2010 VA examiner.  In any event, the Board observes that the private psychologist did not expressly relate his finding of PTSD to the Veteran's reported in-service stressors or to any other aspect of her service.  Thus, that private psychologist's assessment is not wholly inconsistent with the February 2010 VA examiner's negative nexus opinion, which the Board finds probative and persuasive.

The Board acknowledges that, in addition to diagnosing the Veteran with Axis I bipolar disorder, the February 2010 VA examiner determined that she met the DSM-IV criteria for Axis II personality disorder, which the examiner thought may have preexisted service.  However, the Board finds that portion of the February 2010 examiner's opinion to be inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  Moreover, that finding was neither accompanied by a rationale nor supported by the pertinent evidence of record, which further reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, the record is negative for any preservice complaints or clinical findings of a personality disorder and none was noted at the time of entry.  Accordingly, the Board finds that clear and unmistakable evidence is not of record to rebut the presumption of soundness that any personality disorder preexisted the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  In any event, a finding of a personality disorder before, during, or after service cannot result in a grant of service connection because a personality disorder is not a disability for purposes of establishing service connection.  38 C.F.R. § 3.303 (2010). 

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for any psychiatric disorder, including PTSD, bipolar disorder, depression, and personality disorder.  

The Board is mindful that the Veteran has submitted written statements and testimony attesting to in-service personal assault stressors.  However, she has not provided the dates that the claimed in-service assaults occurred, evidence of behavior changes, or other pertinent information that could be used to verify those alleged stressors.

The RO sent the Veteran November 2009 VA correspondence that addressed the provisions of 38 C.F.R. § 3.304(f)(5) (previously numbered as 38 C.F.R. § 3.304(f)(4)), which apply to PTSD claims based on personal assault, and requested that she elaborate on the nature of her alleged stressors and specify the time periods in which they took place.  In response, the Veteran provided the aforementioned written statement from her ex-husband's mother, who indicated that the Veteran had complained to her about the sexual harassment and related abuse she had encountered in the military.  However, the ex-husband's mother, by her own admission, did not know the Veteran when she was in the military.  Thus, the Board finds that the statement from the ex-husband's mother, standing alone, is insufficient to corroborate the Veteran's alleged in-service stressors.  

The Veteran's service personnel records do not show any changes in performance or performance evaluations during service.  Nor do those records contain any other evidence to substantiate her claims of in-service sexual harassment and related abuse.  Moreover, the Veteran has not provided any lay statements from fellow service members or other individuals who knew her in service describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Nor has she provided any alternative, contemporaneous evidence to substantiate her claimed personal assault stressors or submitted information sufficient for VA to request such evidence on her behalf.  Consequently, any additional evidence that may have been elicited in support of the Veteran's claim for service connection for PTSD based on personal assault has not been not obtained because of her inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a Veteran wishes help, she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Absent credible supporting evidence that any claimed in-service stressor actually occurred, an essential element for a grant of service connection for PTSD is not established.  Even if competent and credible evidence of an in-service stressor existed, however, service connection would not be warranted without a diagnosis of PTSD under the DSM-IV standards.  Such a diagnosis has not been rendered in this case.  On the contrary, the April 2001 private psychologist did not indicate that his PTSD assessment comported with the DSM-IV criteria.  Moreover, the February 2010 VA examiner, whose opinion the Board deems probative and persuasive, has expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric disability.  While the Veteran has been diagnosed with bipolar disorder, the February 2010 VA examiner expressly determined that disorder developed after she left the military and was unrelated to any aspect of her active service.  There is no other competent evidence that suggests a nexus between the Veteran's bipolar disorder and her period of military service.

Additionally, the February 2010 VA examiner determined that the Veteran's situational depression, which was shown to have preexisted service, had resolved by the time she entered the military.  Moreover, that examiner indicated that the Veteran's subsequent in-service bout of depression was also situational in nature and resolved prior to her separation from service.  The Board considers it significant that the Veteran's service separation examination was negative for any diagnoses of depression or other psychiatric disorders.  Accordingly, the Board finds no evidence of a permanent worsening of the Veteran's depression in service sufficient to warrant a grant of service connection for that particular psychiatric disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Next, the Board recognizes that the Veteran was assessed in service with borderline personality traits and that, after leaving the military, she was diagnosed with a personality disorder, which the February 2010 VA examiner determined may have preexisted service.  Nevertheless, the Board has determined, for the foregoing reasons, that the examiner's finding in that regard is not probative.  Moreover, the evidence of record does not clearly and unmistakably show that the Veteran had a preexisting personality disorder sufficient to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010).  .

Even assuming that the Veteran did have a personality disorder that preexisted service and manifested therein, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been contended nor shown.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus.  The February 2010 VA examination report, which the Board considers the most probative and persuasive evidence, indicates that the Veteran does not meet the DSM-IV criteria for PTSD and that her currently diagnosed bipolar disorder was neither caused nor aggravated by any of her reported in-service stressors or any other aspect of her military service.  Additionally, the competent evidence of record does not show that any of the Veteran's current psychiatric disabilities are otherwise related to service.  

The Board also considers it significant that, following the Veteran's separation from the military, she did not seek treatment for bipolar disorder or related mental health problems prior to 1997, approximately 10 years after her discharge.  Although her post-service medical records note a 25-year history of depression, that particular psychiatric disorder has been shown to have preexisted service and not been aggravated therein.  In view of the lengthy period without complaints or treatment for other psychiatric disorders, there is no evidence of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any psychosis was diagnosed within one year of separation and, thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board is mindful that the Veteran now asserts that she has experienced chronic psychiatric problems since leaving the military.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board has reason to question the credibility of the Veteran's contentions as she has submitted lay statements that are internally inconsistent with other evidence of record.  The Veteran's complaints of PTSD symptoms caused by in-service sexual harassment and abuse are contradicted by her own contemporaneous statements, attributing her psychiatric problems to multiple nonservice-related stressors, as noted above, which both predate and postdate service.  The inconsistencies in the Veteran's statements regarding the onset of her mental health problems reduce the overall credibility and probative weight of those assertions.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, the Board acknowledges that the Veteran, her mother, and her ex-husband's mother are all competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation, and their statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that they relate the Veteran's current mental health problems to service, their assertions are not probative.  As lay persons, they are not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and her time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that any psychiatric disability, including PTSD, bipolar disorder, or a personality disorder, developed during the Veteran's period of service; is related to that service or any event, disease, or injury during that service; or that any psychosis manifested to a compensable degree within one year following separation from service.  Additionally, the Board finds no evidence that the Veteran's preexisting depression permanently worsened in service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2007).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2007 and November 2009, a rating decision in April 2007, a statement of the case in September 2007.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has also been afforded multiple medical examinations and a videoconference hearing in support of his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


